Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on November 01, 2018 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oel et al. (2016/0069697).
As per claim 1, Oel et al. disclose a system for controlling an autonomous vehicle which includes at least one processor; and a storage device storing instructions that, when executed by the at least one processor (see at least figure 1), causes the at least one processor to perform operations comprising the steps of generating first route data describing a first route for the autonomous vehicle to a first target location (destination), the first target location associated with a first stopping location; controlling the 
Oel et al. do not disclose the determining that the autonomous vehicle is within a threshold of first target location.  However, such all the information such speed, distance and location of the autonomous vehicle and destination are known, so it is obvious from an ordinary skill in the art that the determination of the when the autonomous vehicle is within a threshold of the first target location is easily obtained.  Thus, it is obvious to an ordinary skill in the art to modify the teaching of Oel et al. by selecting a second target location (the second target location) when the autonomous vehicle is within a threshold of the first target location as desired.
As per claims 2 and 3, Oel et al. disclose that the determining of POI is within the threshold of the first target location based on speed and/or distance.  It would have been obvious that the POI can be the autonomous vehicle and the autonomous vehicle is within a threshold of the first target is based on either distance or time..
As per claims 4-7, Oel et al. also disclose the limitations of these claims in at least figures 5, 6 and the related text..
As per claims 8 and 9, Oel et al. disclose that controlling the autonomous vehicle using the second route data comprises providing, by a navigator system, the second route data to a motion planning system; generating, by the motion planning system, a control command to a first vehicle control using the second route data; 
With respect to claims 10-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Gieseke (7,873,471), Hayashi (2011/0246061), Nakahara et al. (2015/0134242) and Goddard et al. (2015/0292894). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 








									

								
December 2, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661